Title: To James Madison from Edward Jones, 8 July 1802 (Abstract)
From: Jones, Edward
To: Madison, James


8 July 1802, Pointe-à-Pitre. Forwards a copy of his last dispatch [10 May]. “Since then for nearly 30 days we were prohibited from exporting any kind of produce except Rum & Molasses.” Restrictions were recently taken off, and all exports are allowed if the following duties are paid: 10 percent on sugar, 5 percent on rum and molasses, 4½ sous per pound on coffee, and 4½ ₶ per hundredweight on cotton, “with an addition of 10 ⅌ Ct. on amount of Duties.” Articles of the “first necessity, that is all kinds of provisions and Lumber,” may be imported duty free. Expects to leave Guadeloupe for the U.S. in about a month. “This Island may be said to be restored to perfect tranquility, the Brigrands [sic] are all Distroyed except 100. to 150 Headed by Palerme who has taken refuge in the Mountains of Guadeloupe.”
 

   
   RC (DNA: RG 59, CD, Guadeloupe, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

